
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 546
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Schock submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Department of State should raise the travel advisory
		  for Egypt from the current level of Travel Alert, in place since
		  November 7, 2011, to Travel Warning, the highest level of travel
		  security advisory, until all 43 detained nongovernmental organization workers
		  are given the freedom to leave Egypt.
	
	
		Whereas democracy and respect for human rights have long
			 been central components of the foreign policy of the United States;
		Whereas democratic governance requires government to be
			 responsive, transparent, and effective for all citizens;
		Whereas a robust civil society is necessary for democracy
			 to thrive;
		Whereas countries undergoing a transition to democracy
			 often must build a system of civil society from the ground up;
		Whereas nongovernmental organizations around the world
			 operate on a nonpartisan basis to strengthen the processes and systems
			 necessary for successful democracy, as well as increasing voter knowledge and
			 citizen engagement;
		Whereas nongovernmental organizations promote civil
			 society and play a key role in protecting human rights, human dignity, and
			 human progress;
		Whereas nongovernmental organizations are essential to the
			 development and success of free societies and play a vital role in ensuring
			 accountable democratic government;
		Whereas the public interest is best served when private
			 citizens and members of civil society are able to choose the aims,
			 organizations, and causes they support;
		Whereas acknowledgment of governments’ authority to
			 regulate entities within their territory to promote the public welfare requires
			 that such laws and administrative measures should protect, not impede, the
			 peaceful operation of nongovernmental organizations and be enforced in an
			 apolitical, fair, transparent, and consistent manner;
		Whereas the Government of Egypt, since January 2012, has
			 placed the names of 43 nongovernmental organization workers, of whom 19 are
			 United States citizens, on a no exit list, effectively detaining
			 them in the country; and
		Whereas on February 5, 2012, the Government of Egypt has
			 referred these same 43 nongovernmental organization workers to criminal court:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Department of State should raise the travel advisory
			 for Egypt from the current level of Travel Alert, in place since
			 November 7, 2011, to Travel Warning, the highest level of travel
			 security advisory, until all 43 detained nongovernmental organization workers
			 are given the freedom to leave Egypt.
		
